Citation Nr: 0917325	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The appellant served on active duty from November 1942 to 
July 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decisions of the RO 
in Jackson, Mississippi, which denied service connection for 
a lumbar spine disability.

The appellant and his wife testified at an August 2007 
hearing at the RO.  A transcript has been associated with the 
file.


FINDINGS OF FACT

1.	The appellant is currently diagnosed with spinal stenosis 
and degenerative disc disease.

2.	The appellant's spinal stenosis and degenerative disc 
disease have not been shown in-service or by competent 
evidence to be causally related to the appellant's military 
service. 


CONCLUSION OF LAW

Spinal stenosis and degenerative disc disease were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if there is one, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, 
letters from the VA to the appellant dated in February 2006 
and March 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, VA 
medical records, and private medical records are in the 
file.  The appellant asked that the VA obtain his service 
medical records relating to his back disability.  The VA 
requested service treatment records at the U.S. Naval Air 
Station Hospital in Jacksonville, Florida for the period from 
August 1, 1943 to August 1943, at the U.S. Naval Air Station 
Hospital in Memphis, Tennessee for the period from September 
1, 1945 to October 31, 1945, and at the U.S. Naval Air 
Station Hospital in Hutchinson, Kansas for the period from 
May 1, 1946 to May 31, 1946.  These and other service 
treatment records have been associated with the appellant's 
file.  However, the record at the Hutchinson Naval Air 
Station Hospital is dated in June 1946.  A record dated in 
May 1946 has not been located at that hospital.  

The appellant states he was treated for back pain in 1955 by 
a doctor in Wallingford, Pennsylvania, in 1956 by Dr. 
Singmaster of Bryn Mawr Hospital in Bryn Mar, Pennsylvania, 
in 1964 by Dr. David Brown, in New Canaan, Connecticut, and  
in the early 1990's by Dr. Gregory Volsek, in Gretna, 
Louisiana.  However, according to the appellant, all but one 
of the above-mentioned doctors is now deceased, and the 
medical records for all of these visits no longer exist.  
Finally, the VA requested medical records from On Call 
Medical Clinic in Ocean Springs, Mississippi.  The clinic 
responded that, due to hurricane damage, it did not possess 
any medical records before the year 2005.  Instead, it 
provided a statement that the appellant had received 
injections there for lumbago and sacroiliac pain, and sent 
copies of invoices reflecting charges for these injections.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a medical examination in August 
2008 to obtain an opinion as to whether he has a lumbar spine 
disability that may be related to service.  The examiner 
reviewed the claims file, including the appellant's service 
treatment records, VA medical records, and private medical 
records.  The examiner also performed a thorough physical 
examination focusing on the lumbar area, and had X-rays taken 
of the lumbar spine.  As the examination is current, thorough 
and focuses on the affected area, the Board finds that the 
examination was adequate and satisfied the VA's duty to 
assist. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he is entitled to service 
connection for a lumbar spine disability.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

An August 2008 VA examination, including an x-ray study, 
diagnosed the appellant with degenerative disc disease of the 
lumbar spine and spinal stenosis.  The Board finds that the 
appellant has a current disability.

The appellant states that he has had problems with his back 
since being in an accident that occurred in August 1943, 
during his period of service.  The appellant was riding in 
the back of a truck loaded with steel lockers.  A collision 
caused the lockers to knock the appellant to the ground and 
fall on top of him.  The appellant states that as a result of 
the accident he had a concussion, contusions, stiffness and 
body strains.  According to the appellant, he walked with 
pain for a long period of time after the accident.  The 
appellant believes the accident damaged the vertebrae in his 
lower spine, resulting in pain and walking problems all his 
life.  He states the pain gradually progressed over the years 
to the point where it has become debilitating and has 
substantially limited his physical activities. 

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Moreover, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed the appellant's service treatment 
records, which include a record of the August 1943 accident.  
The record confirms that the appellant was struck by falling 
lockers.  The appellant was treated for bruises on his 
forehead, face, and right leg, which also had slight skin 
abrasions.  The appellant's chief complaint at the time was 
pain in his right leg and forehead.  The appellant was 
admitted to the hospital for bed rest on August 11, and 
released on August 16, a total of six days.  He was 
presumably monitored during this period, as a notation dated 
August 14, 1943 notes that the appellant was "Much 
improved."  The record of his intake and six-day hospital 
stay contains no diagnosis or complaint of any back 
disabilities or back pain.  It also makes no mention of a 
concussion, contrary to the appellant's statement.  A letter 
regarding the accident sent by the appellant to his family in 
August 1943 relates that the doctors did not find anything 
"seriously wrong" with the appellant.  It states that the 
doctors released the appellant after taping up his ankle and 
treating his other bruises (the appellant was in fact 
hospitalized for several days, but he did not want to alarm 
his parents).  It also reports that the appellant had a large 
bump on his forehead and a black eye.  The letter makes no 
mention of any back disabilities.  The Board notes that the 
appellant's alleged difficulty walking after the accident, 
although not reported in the service treatment records, would 
be consistent with a right leg injury.

The appellant feels that because he was hurt from head to 
foot from the August 1943 accident, he may not have been 
completely aware of his back pain among the other physical 
disabilities he experienced at the time.  However, the 
appellant's other service treatment records, including a 
physical examination performed in 1945, two years after the 
accident, are also negative for any recorded evidence of 
diagnoses, treatment, or complaints of back disabilities.  
The appellant's July 1946 discharge examination reported that 
his spine and extremities, including bones, joints, and 
muscles, were normal, and made no mention of any pain, 
physical limitation, or complaints associated with the back.  

Moreover, there are no medical records of evidence that make 
any mention of a back disability for many years after the 
appellant's period of service.  A thorough physical 
examination performed by the VA in November of 1947, four 
years after the accident in 1943, contains no indication of a 
back disability or complaints related to the back.  Appellant 
states he was treated for back pain in 1955, 1956, and 1964, 
and that the doctors who treated him are now deceased and no 
records of these treatments are available.  However, even if 
such records were available, the earliest of these treatments 
would have occurred eight years after the appellant's 
separation from service.  The mere fact that the appellant 
was treated for back pain so many years after service, 
without more, would not establish an in-service event related 
to the appellant's back.  

The appellant contends that a back injury stemming from the 
August 1943 accident might not have manifested until some 
time later.  While it is possible that trauma to the back 
might not have been apparent right away, there is simply no 
evidence of any back disability until about fifty years after 
the event.  The first record of evidence that addresses the 
appellant's back disabilities is dated in July 1994, over 
fifty after the appellant's accident.  At this time, an MRI 
of the appellant's lumbar sacral spine was conducted.  The 
MRI revealed moderately severe spinal stenosis at L3-L4 and 
features of degenerative disc disease at L4-L5.  An 
asymmetrical defect was found at L4 and L5 consistent with 
radial herniation to the left at both levels.  There were 
also several Schmorl's node defects involving the end-plates 
from T12 to L4.  The examiner further observed a 
circumferential protrusion of the L3 disc which was irregular 
posteriorly.  The examiner noted that this is typical of 
degenerative disc disease, but also posited it could 
represent old focal herniation of the disc.  The record thus 
suggests that the appellant's back disability is consistent 
with a disc disease, rather than a trauma, let alone one that 
occurred fifty years before.  

The appellant also received injections for low back pain at 
On Call Medical Clinic in 2003 and 2004.  The fact that the 
appellant received such injections helps establish that the 
appellant has a current disability of the lumbar spine, but 
is not probative on the issue of whether such pain is related 
to the August 1943 accident. 

In May 2008, a VA examiner observed prominent 
demineralization of the appellant's bones, based on an x-ray 
study.  The examiner also found minor posterior disc 
narrowing at L4-L5 and L5-S1, mild multi-level old appearing 
wedging, and degenerative disc disease of the lumbar spine.  
The examiner was unable to render an opinion as to whether 
the current back disability was consistent with the incident 
in service, as it would be too speculative.  

At the August 2007 RO hearing, the appellant's wife stated 
she had known him since 1947, and could not remember the 
appellant telling her of the origin of his back problem in 
the 1940's.  She did not testify as to whether the appellant 
had complained of back pain at that time.  This evidence also 
does not support the appellant's claim that he hurt his back 
while in service.  Thus, the evidence does not establish an 
in-service incurrence or aggravation of a disease or injury 
related to the appellant's lower back.  

The evidence also does not demonstrate a nexus between the 
appellant's current back disability and his period of 
service.  As discussed above, not only are there no service 
medical records mentioning any back disabilities, but there 
are no records of treatment, complaints, or diagnosis of a 
back disability until 1994, almost fifty years from the 
appellant's separation from service.  Such a huge time gap 
precludes a finding of continuity between the appellant's 
August 1943 accident and his current disability.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed disability for many 
years after service).  Moreover, the 1994 MRI examination 
suggested that the appellant's lumbar spine disability was 
consistent with the natural progression of a disease of the 
spine and discs, rather than a trauma to the back.  In that 
respect, it weighs against the claim that the appellant's 
current disability stems from the August 1943 accident.

When an injury is incurred in combat, satisfactory lay or 
other evidence will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, disabilities or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  In such cases, the appellant's lay testimony 
regarding the claimed disability can be accepted as 
conclusive as to its actual existence, absent clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  The 
appellant served honorably as an Aviation Radioman and 
Aviation Gunner in naval air squadrons stationed in the 
Pacific Theater.  He was awarded the Pacific Theater Ribbon, 
the Good Conduct Ribbon, the American Theater Ribbon, and the 
Victory Medal.  However, the appellant alleges that his spine 
disability was incurred while he was in training in the 
United States.  Thus, it was not incurred in combat, and so 
the appellant may not benefit from this more relaxed standard 
of proof accorded claims for combat-related injuries.

The evidence shows that the appellant was in an accident 
during service in which he bruised his forehead and face, and 
hurt his leg.  It also shows that he has suffered from spinal 
stenosis and degenerative disc disease since 1994.  However, 
there is no evidence demonstrating that the appellant was 
treated for or complained of a back disability while in the 
service, that he was treated for or complained of back 
disabilities in the first few decades following his period of 
service, or that his current lumbar spine disability is 
related to an in-service event, and not the result of a 
disease or other intervening causes.  The only evidence of 
record in support of the appellant's claim are his statements 
that he hurt his back in the 1943 accident and has had pain 
and walking problems continuing since that time which have 
become progressively worse.  The appellant's uncorroborated 
testimony is outweighed by the other evidence, which tends to 
show that the appellant did not hurt his back in the August 
1943 accident, that he did not have any back disabilities for 
many years after service, and that his current lumbar spine 
disability is not the result of any trauma, let alone trauma 
that occurred decades before.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and service connection for a lumbar 
spine disability must be denied.  See Hickson, supra; 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).







ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


